 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Pauline Nguyen
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     PAULINE NGUYEN,                          )   No. 5:18-cv-02080-SS
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of THREE THOUSAND FIVE HUNDRED SIX DOLLARS
23
     and SIXTY CENTS ($3,506.60), and costs under 28 U.S.C. § 1920 in the amount
24
     of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d), 1920,
25
     ///
26
     ///
27
     ///
28



                                              1
 1   subject to the terms of the above-referenced Stipulation.
 2
 3   Dated: 9/09/19
                               ___________________/S/_______________________
 4                             THE HONORABLE SUZANNE H. SEGAL
 5                             UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
